Order entered September 6, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00814-CV

                       GIOVANNI BONAUDO MARILES, Appellant

                                              V.

                           ARCE MORENO HECTOR, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-01489

                                          ORDER
       We GRANT appellant’s second motion for an extension of time to file a motion for

rehearing and extend the time for filing a motion for rehearing to September 14, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE